FILED
                                                  United States Court of Appeals
                                                          Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                September 18, 2007
                             FO R TH E TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court


    In re:

    REDIE BELL LEW IS,

                Debtor.                                 No. 06-3236
                                                     (BAP N o. KS-05-22)
                                                           (BA P)
    REDIE BELL LEW IS,

                Plaintiff-Appellant,

    v.

    B NC MO R TG A G E, IN C.; O PTION
    ONE M ORTGAGE, CO RP.; FIRST
    U N IO N N A TIO N A L B AN K ;
    KOZENY AND M CCUBBIN , L.C.;
    M ILLER ENTERPRISES, IN C.;
    JEFFR EY L. M ILLER ; A D A MSON
    AND ASSOCIA TES, IN C.;

                Defendants-Appellees,

    and

    M APLEW OOD M ORTGAGE, IN C.,

                Defendant.



                             OR D ER AND JUDGM ENT *

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
                                                                       (continued...)
Before TA CH A, Chief Judge, M U RPH Y and HO LM ES, Circuit Judges.




      Appellant Redie Bell Lewis, proceeding pro se, appeals the judgment of the

Bankruptcy Appellate Panel (BAP) affirming the bankruptcy court’s dismissal of

her adversary proceeding based on claims of negligence and fraud, as well as

violations of the Racketeer Influenced and Corrupt Organizations Act (RICO),

18 U.S.C. §§ 1961-1968; the Truth in Lending Act (TILA), 15 U.S.C. § 1639(h);

and the Equal Credit Opportunity Act (ECOA), 15 U.S.C. § 1691(a). W e exercise

jurisdiction under 28 U.S.C. § 158(d)(1), grant M s. Lewis’s request to proceed on

appeal in forma pauperis, and affirm.

                                    Background

      The parties are familiar with the facts and procedural history. Accordingly,

we provide only an abbreviated outline of the background. M s. Lewis’s claims

arose from her February 2000 purchase of a home in Lenexa, Kansas. The

defendants are the homebuilder, M iller Enterprises, Inc., whose president was

defendant Jeffrey L. M iller (collectively, “M iller”); the appraiser, Adamson and

Associates, Inc. (“Adamson”); the mortgage lender, BNC M ortgage, Inc.


*
 (...continued)
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                         -2-
(“BNC”); the loan servicing agent, Option One M ortgage Corp. (“Option One”);

and the closing agent, M aplewood M ortgage, Inc. (“M aplewood”). 1 Additional

defendants are the assignee of the original mortgage lender, First Union National

Bank (“First Union”); and its attorneys, Kozeny and M cCubbin, L.C.

(“M cCubbin”).

      In September 2000, M cCubbin filed a foreclosure action in state court on

behalf of First Union. M s. Lewis opposed the foreclosure, claiming that the

mortgage had not been assigned to First Union from BNC, the original mortgage

lender. Eventually, in November 2002, a Kansas state court entered a judgment

of foreclosure in First Union’s favor.

      In M ay 2003, M s. Lewis filed a Chapter 13 bankruptcy petition and, shortly

thereafter, she filed the underlying adversary proceeding. She asserted five

claims in her amended complaint. 2 Count I was a negligence claim against First

Union and M cCubbin based on her assertion that the mortgage had not been

assigned to First Union at the time the state-court foreclosure action was filed. In

Count II, M s. Lew is asserted RICO claims against all defendants. Count III

named M iller, Adamson, and M aplewood, and claimed that they comm itted fraud

and misrepresentation by making false representations about the quality and


1
      M aplew ood was never served with process so M s. Lewis’s claims against it
are not before us.
2
      M s. Lewis filed the original complaint pro se. The amended complaint and
subsequent pleadings were filed on her behalf by her attorney.

                                         -3-
construction of the house and about matters concerning the financing. Count IV

alleged that BNC and First Union violated the TILA by failing to make certain

disclosures prior to the closing on the property. Finally, Count V claimed that

BNC, First Union, M iller, and Option One violated the ECOA by discriminating

against her on the basis of race in connection with the home purchase.

      On July 8, 2004, the bankruptcy court dismissed all counts except for Count

II alleging RICO violations. The court held that M s. Lewis’s claims were barred

by the two-year Kansas statutes of limitations for actions based on negligence or

fraud, the one-year statute of limitations for actions filed under the TILA, and the

two-year statute of limitations for actions filed under the ECOA. The court also

opined that M s. Lewis’s claims against First Union based on conduct occurring

before the state-court foreclosure judgment were precluded by the doctrine of res

judicata and the Rooker-Feldman doctrine. 3 The bankruptcy court afforded

M s. Lewis an opportunity to amend her complaint to meet the requirements for

pleading a RICO claim. In addition, the court lifted the stay of discovery to

permit eight weeks for discovery relative to the RICO claims.

      M s. Lewis then filed a second amended complaint in which she attempted

to fulfill the pleading requirements for a RICO claim. Defendants again filed

motions to dismiss. The bankruptcy court granted the motions on M arch 11,



3
     Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.
Feldman, 460 U.S. 462 (1983).

                                         -4-
2005, holding that M s. Lewis’s second amended complaint still did not plead

RICO violations with sufficient specificity. W ith regard to First Union, the court

noted that M s. Lewis once more alleged only conduct occurring before the

state-court foreclosure judgment. Therefore, the court held that the RICO claim

against First Union was barred by res judicata. Accordingly, the court dismissed

with prejudice M s. Lewis’s second amended complaint.

      Also on M arch 11, 2005, the bankruptcy court granted the motion to

withdraw filed by M s. Lewis’s attorney. The court noted that M s. Lewis had

voiced no objection to her attorney’s request to withdraw and that no action was

pending in the case, given the court’s orders of dismissal.

      M s. Lew is appealed to the B AP. The BAP affirmed the bankruptcy court’s

rulings and denied M s. Lewis’s motion to reconsider.

      M s. Lewis now appeals to this court. M s. Lewis challenges the bankruptcy

court’s orders dismissing her claims and permitting her attorney to w ithdraw . In

addition, she asserts (1) the bankruptcy court’s Revised Scheduling Order

unreasonably required her to serve all new defendants within five days; (2) the

bankruptcy court ordered disbursements to Option One, even though her attorney

did not participate in drafting or signing the order; (3) the bankruptcy court

stayed discovery for nine months, thus prejudicing her ability to discover relevant

information and documents to prosecute her adversary proceeding; (4) the

bankruptcy court ordered her to pay $2,069 per month into her Chapter 13 plan,

                                         -5-
but the money went to Option One, which was an improper preferential treatment

of a creditor; (5) the bankruptcy court entered a protective order on the stipulation

of only two parties, prevented her from view ing a trust agreement, and failed to

enforce its order requiring M cCubbin to file the protective order; (6) the

bankruptcy court granted her motion to file subpoenas out of time, but then

terminated discovery before she had the opportunity to review business records

that she asserts showed a RICO violation; (7) she made payments under her

Chapter 13 plan and the trustee was paid administrative fees, but the plan was

never confirmed; (8) an indictment filed against defendant M iller was relevant to

her fraud and RICO claims; and (9) she is entitled to the return of all funds

disbursed to Option One because it had foreclosed on the property before she

filed for bankruptcy.

                                Standards of Review

      W e review independently the bankruptcy court’s orders, not the BAP’s

decision. Rupp v. United Sec. Bank (In re Kunz), 489 F.3d 1072, 1077 (10th Cir.

2007). Specifically, we consider “the bankruptcy court’s legal determinations de

novo and its factual findings under the clearly erroneous standard.” Houlihan

Lokey H oward & Zukin Capital v. Unsecured Creditors’ Liquidating Trust, 427

F.3d 804, 810 (10th Cir. 2005) (quotation omitted). Here, the bankruptcy court

dismissed M s. Lew is’s claims pursuant to Federal Rule of Bankruptcy Procedure

7012(b), which incorporates Federal Rule of Civil Procedure 12(b)(6); the

                                         -6-
doctrine of res judicata; and the Rooker-Feldman doctrine. Therefore, our review

of the dismissal orders is de novo. See Mann v. Boatright, 477 F.3d 1140, 1145

(10th Cir. 2007) (holding dismissals pursuant to Rooker-Feldman doctrine

review ed de novo); United States ex rel. Sikkenga v. Regence Bluecross

Blueshield of Utah, 472 F.3d 702, 713 (10th Cir. 2006) (stating dismissals under

Rule 12(b)(6) are reviewed de novo); Diam ond v. Premier Capital, Inc. (In re

Diamond), 346 F.3d 224, 226 (1st Cir. 2003) (reviewing de novo dismissal of

adversary proceeding for failure to state a claim); Lawrence v. Wink (In re

Lawrence), 293 F.3d 615, 620 (2d Cir. 2002) (stating dismissal of adversary

proceeding on res judicata grounds is ordinarily reviewed de novo). W e construe

pro se litigants’ pleadings liberally and hold them to “a less stringent standard

than formal pleadings drafted by lawyers,” but we do not make legal arguments or

perform legal research for them. Garrett v. Selby Connor M addux & Janer,

425 F.3d 836, 840-41 (10th Cir. 2005) (quotation omitted).

                                     Discussion

      Before addressing the merits, we hold, contrary to the BAP’s

determination, that this court has jurisdiction over M s. Lewis’s challenges to

various orders entered prior to the final orders of dismissal. Although M s. Lewis

did not list those orders in her notice of appeal, Aplee. BNC’s App., Vol. III at

230-31, “as counsel should know, a notice of appeal which names the final

judgment is sufficient to support review of all earlier orders that merge in the

                                         -7-
final judgment.” M ontgomery v. City of Ardm ore, 365 F.3d 926, 934 (10th Cir.

2004) (quotation omitted). W e decline to address most of M s. Lewis’s appellate

issues, however, “because our general rule is not to address arguments that were

not first presented to the [trial] court.” Carpenter v. Boeing Co., 456 F.3d 1183,

1198 n.2 (10th Cir. 2006). “An issue is preserved for appeal if a party alerts the

[trial] court to the issue and seeks a ruling.” Ecclesiastes 9:10-11-12, Inc. v.

LM C Holding Co., ___ F.3d ___, 2007 W L 2285901, at *5 (10th Cir. Aug. 10,

2007). No objection was made to the bankruptcy court regarding the rulings

M s. Lewis now claims require reversal, except the two orders dismissing her

claims. Therefore, we address only those orders.

      W e have carefully reviewed the record on appeal, the parties’ briefs, and

the applicable law. Applying the standards set out above, we affirm the

bankruptcy court’s comprehensive and thorough orders dismissing M s. Lew is’s

claims substantially for the reasons stated in its orders dated July 8, 2004, and

M arch 11, 2005. 4

      M s. Lewis has attached to her brief a copy of a criminal indictment against

defendant M iller claiming that it demonstrates fraud and RICO violations in her




4
       The bankruptcy court held in part that a R ICO claim against a corporate
defendant must identify the specific individuals acting for the corporation in
conducting or directing the RICO enterprise. This court has not yet spoken on
this issue and we need not in this case, given the multiple grounds under which
the RIC O claim fails.

                                          -8-
case. W e may not consider this document because it was not submitted to the

bankruptcy court. Fleming v. Gulf Oil Corp., 547 F.2d 908, 911 (10th Cir. 1977).

                                   Conclusion

      M s. Lewis’s request to proceed in forma pauperis is granted. The judgment

of the bankruptcy court is A FFIRMED.


                                                  Entered for the Court


                                                  Jerome A. Holmes
                                                  Circuit Judge




                                        -9-